Citation Nr: 0335591	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  99-13 352	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a compensable rating for bilateral 
onchyomycosis of the toenails.

2.  Entitlement to an initial compensable rating for 
bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which assigned an initial noncompensable 
evaluation for bilateral tinea pedis, after granting 
entitlement to service connection, and, which denied 
entitlement to a compensable rating for bilateral 
onchyomycosis of the toenails.  The veteran testified before 
the undersigned at a June 2003 hearing at the RO; a copy of 
the transcript of that hearing is of record.


REMAND

The veteran essentially contends that his service-connected 
foot disabilities are more severely disabling than rated, 
particularly in the summer months.  The record reflects that 
the veteran last underwent a VA examination specific to his 
foot disabilities in September 1998.  There is no 
contemporary medical evidence speaking to the nature and 
severity of current manifestations of foot disability.  Thus, 
remand such that the veteran can be re-examined, if possible 
during the active stages of onchyomycosis and tinea pedis, is 
in order.

Additionally, during the pendency of this claim, the 
Veterans' Claims Assistance Act of 2000 (VCAA) was signed 
into law.  This legislation is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  Regulations implementing 
the VCAA are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326) (2003).

In March 2003, the RO sent the veteran a letter in which it 
attempted to provide the notice required under 38 U.S.C.A. 
§ 5103(a).  However, this letter advised the veteran that he 
was to send the requested information and evidence within 
30 days of the date of the letter.  Although the time limit 
for the submission of additional evidence and information was 
consistent with a VA regulation then in effect, the United 
States Court of Appeals for the Federal Circuit has 
invalidated the VA regulation to the extent that it 
authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  In light of the fact that 
remand for additional evidential development is otherwise in 
order, the RO should also take corrective action relevant to 
the VCAA notice provided to the veteran.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  That letter should request 
the veteran to identify the approximate 
dates and providers of any VA and non-VA 
treatment and evaluation for bilateral 
foot complaints since in or around 1998.  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran if such is not already 
associated with the claims file.  In any 
event, the RO should ensure that 
additional records of relevant VA 
clinical treatment or evaluation of foot 
complaints are associated with the claims 
file.  

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request him to submit the outstanding 
evidence.

4.  The RO should schedule the veteran 
for a VA examination of his feet, 
preferably at a time when his foot 
manifestations are most disabling.  See 
Ardison v. Brown, 6 Vet. App. 405 (1994).  
The examiner must review the claims file 
and a copy of this Remand, and note such 
review in the examination report.  The 
examiner should identify the nature and 
severity of all symptom manifestations 
related to bilateral tinea pedis and 
onchyomycosis.  The examiner should set 
out the presence and degree of, or 
absence of, exfoliation, exudation, or 
itching, lesions, ulceration, 
disfigurement, and/or any systemic or 
nervous manifestations.  The examiner 
should further identify whether the 
veteran's service-connected foot 
disabilities require the use of 
intermittent systemic therapy, such as 
corticosteroids or other 
immunosuppressive drugs, and if so, at 
what frequency and for what duration.  
The examiner should also discuss the type 
and severity of overall functional 
impairment affecting each foot, to 
include setting out the presence and 
degree of any resulting limitation of 
foot motion, evident foot deformities, or 
involvement of the bony structures or the 
feet.  The examiner is requested to 
provide an opinion as to the overall 
level of resulting foot disability and 
the effect, if any, of the foot 
disabilities on his employment.

5.  The RO should undertake any other 
development or corrective action it 
determines to be indicated to ensure that 
the record is adequate for appellate 
review.  

6.  After all additionally indicated 
development and procedural action has 
been satisfactorily completed, the RO 
should readjudicate the claims.  The RO 
should include consideration of the old 
and revised diagnostic criteria pertinent 
to skin disabilities, as appropriate, as 
well as consideration of any other 
potentially applicable diagnostic codes 
pertinent to the evaluation of disability 
of the feet.  The RO should also consider 
the propriety of assignment of staged 
ratings for tinea pedis, consistent with 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
appropriate period of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


